Citation Nr: 9935904	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  92-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of metastatic papillary carcinoma of the thyroid 
gland, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and father


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at San Diego, California.  
Following the initial statement of the case on the issue in 
May 1990, the veteran raised the issue of entitlement to an 
earlier effective date for the grant of service connection 
for residuals of the thyroid cancer, in September 1990.  She 
had a personal hearing before a hearing officer at the RO in 
December 1990.  Her husband and her father were also present 
and testified.  At the hearing, the veteran continued to 
claim an earlier effective date for the grant of service 
connection for the postoperative residuals of thyroid cancer.  
This was denied by rating decision in October 1991 and, 
following appropriate notice, she did not appeal.  

The case was remanded by the Board in June 1993 for further 
development of the evidence; namely, an updated VA 
endocrinology rating examination.  The purpose of the remand 
has been met.  

Pursuant to issues raised by the veteran in September 1995, 
by rating action in November 1995, the RO denied entitlement 
to an extension of a 100 percent rating beyond August 31, 
1994, and entitlement to a total compensation rating based on 
individual unemployability.  In addition, the RO found that a 
claim of entitlement to service connection for residuals of 
exposure to ionizing radiation was not well grounded.  
Following appropriate notice, the veteran did not file a 
timely appeal (notice of disagreement) as to these issues.  

The current rating of 30 percent has been assigned for the 
disability at issue throughout this appeal except for a 100 
percent rating that was assigned from March 1993 to September 
1994, on account of recurrence of papillary carcinoma of the 
thyroid gland that was surgically treated.  The dates during 
which this 100 percent rating was assigned are not at issue 
in this appeal.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Postoperative residuals of thyroid cancer are manifested 
by well healed surgical scars that are not appreciably 
disfiguring or painful and tender on objective demonstration, 
no appreciable limitation of motion of the cervical spine, no 
more than mild damage to cranial nerves V, VII, X, XI, and 
XII, respectively, without any appreciable paralysis, 
neuritis or neuralgia, voice changes that do not equate with 
or approximate (by analogy) at least chronic laryngitis with 
hoarseness and inflammation of the cords or mucous membranes, 
and no more than hypothyroidism with fatigability, 
constipation and mental sluggishness or (prior to June 6, 
1996) no more than moderately severe hypothyroidism with a 
sluggish mentality, other indications of myxedema and 
decreased levels of circulating thyroid hormones.  

3.  Papillary carcinoma of the thyroid gland has not recurred 
since 1993.  


CONCLUSION OF LAW

A rating in excess of 30 percent for postoperative residuals 
of papillary carcinoma of the thyroid gland is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a), 5110(g) (West 1991), ; 
38 C.F.R. §§ 3.105(e), 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.31, 4.41, 4.71a, 4.97, 4.119, 4.123, 4.124, 
Diagnostic Codes 5290, 6516, 7800, 7804, 7805, 7903, 7914, 
8045, 8205, 8207, 8210, 8211, 8212 (1999); 38 C.F.R. §§ 4.67, 
4.119, Diagnostic Codes 6516, 7903, 7914 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1983 report from Mercy Hospital and Medical Center 
revealed a history of branchial cleft cyst that was totally 
resected in February 1983.  A left thyroidectomy and modified 
radical neck dissection followed.  Pathological studies had 
revealed papillary carcinoma of the thyroid gland with 
metastases to paratracheal lymph nodes.  In May 1983, the 
veteran underwent a right thyroidectomy with preservation of 
the parathyroids.  She was treated with radioactive oblation.  
She underwent left neck exploration with deep lymph node 
excision in August 1984 for papillary thyroid adenocarcinoma, 
well-differentiated, within the lymph node.  

On a VA examination in August 1986, it was noted that the 
veteran was on thyroid replacement therapy.  

In January 1988, an endocrinologist at Sharp Rees-Stealy 
Medical Group reported that the veteran had been treated 
since October 1987.  She had been treated with radioactive 
iodine (I-131) therapy following the thyroidectomy for 
papillary carcinoma.  As a result, she had developed 
hypoparathyroidism.  Her physical examination was completely 
normal with no evidence of residual thyroid tumor.  Her 
thyroid functions and calcium levels were normal on 
appropriate treatment.  

In February 1988, a surgeon at Sharp Rees-Stealy Medical 
Group reported that the veteran was seen in November 1987 for 
complaints of fullness and tightness in the left neck.  
Surgical scars were termed well healed.  Aspiration biopsy of 
the mid-zone of the neck where there was deep induration was 
performed and revealed no evidence of malignancy and no 
evidence of thyroid tissue.  

On a VA examination in December 1989, history was recorded of 
multiple thyroid scans since 1985 that had been negative for 
cancer.  Hypothyroidism under treatment with Synthroid, 
calcium and vitamin D was noted.  There had been no clinical 
hypoparathyroidism found.  Thyroid scans were scheduled for 
January 1990.  The diagnoses were history of papillary 
carcinoma of the thyroid gland with metastases to the neck, 
treated with excision and radioactive iodine, with no 
evidence of cancer since 1985, postoperative hypothyroidism, 
controlled with replacement thyroid hormone and no 
hypoparathyroidism.  T4 (thyroxine) testing in January 1990 
showed that it was abnormally low.  I-131 thyroid uptake and 
imaging in January 1990 showed a normal scan.  

A VA physician reported in March 1990 that the veteran's 
hypothyroidism and hypoparathyroidism were treated with 
vitamin D, calcium and levothyroxine.  At intervals dependent 
upon her clinical situation, she had to undergo whole body 
I-131 scanning.  The preparations which began 6 weeks prior 
to the scan and aftermath of this resulted in extreme 
fatigue, inability to concentrate, lack of energy to perform 
her usual workload, dry skin, constipation, and menstrual 
irregularity.  The scan, which she had undergone twice in the 
last 2 years, had revealed no evidence of active disease.  

A VA physician reported in August 1990 that the veteran had 
become hyperthyroid following the January 1990 I-131 scan.  
She had symptoms of heat intolerance and menorrhagia.  Her 
medication dose of levothyroxine was decreased with 
improvement in her symptomatology.  She complained of fatigue 
and inanition.  Blood tests indicated hypothyroidism.  Her 
dose was slightly increased.  Since then, she had been 
euthyroid on medication.  Without medication, she reportedly 
would become profoundly hypothyroid and rapidly succumb to 
myxedema coma.  She had regularly taken calcium and vitamin D 
supplements which prevented any complications from 
hypoparathyroidism.  

At the December 1990 hearing, the veteran testified to the 
medications she was taking along with dietary supplements for 
residuals of her thyroidectomy due to cancer.  Her husband 
testified as to her symptomatology during her preparation for 
I-131 scanning, and its aftermath to include sleep problems, 
heat intolerance, increased appetite, and difficulty 
awakening in the morning.  She indicated that she was going 
to school full time which included working in a hospital two 
days a week, 8 hours each day.  This schedule reportedly was 
interrupted by doctor's appointments.  Her father testified 
that the veteran was frustrated and upset with the conflicts 
between her treatment and her school requirements and also 
with weight problems.  She testified that she could not 
function when she was getting ready for I-131 scanning and 
recovering from it.  She expressed that she contracted viral 
infections such as colds more easily and took longer to 
recover from them since her thyroid cancer surgery and 
resultant treatment therefor.  

The veteran was hospitalized by VA in June 1993 for recent 
lymphadenopathy.  Magnetic resonance imaging (MRI) had 
revealed a left paratracheal mass and a left parapharyngeal 
node.  She underwent left neck dissection and exploration.  
The pathological report revealed metastatic papillary 
carcinoma, mainly cystic, involving one out of five nodes at 
Level II, one out of six nodes at Level III, and three out of 
four nodes at Level IV.  

On a VA examination for hypothyroidism in July 1993, the 
veteran reportedly had marked limitation of mobility of her 
left shoulder and head, and turned "en bloc."  She also had 
postoperative swelling around her face, up her shoulders and 
her neck that reportedly had improved to minimal.  She 
described herself as feeling 40 percent normal.  She was in 
bed 12 hours a day.  She had gained 15-20 pounds since 
January 1993.  Her weight had been relatively stable since 
surgery.  She reported easy fatigability and nervousness.  On 
the physical examination, she was 5 feet, 3 inches tall and 
weighed 132 pounds.  Her heart rate was 100.  Old and recent 
surgical scars of the neck were noted.  She turned her head 
"en bloc."  There was no myxedema.  Deep tendon reflexes 
reportedly were brisk.  She was described as alert and sharp.  
She required lifetime Synthroid, vitamin D and calcium.  The 
diagnoses were history of recurrent papillary cancer of the 
thyroid, history of surgical thyroidectomy and I-131 ablative 
treatment of thyroid cancer, history of hypothyroidism with 
her being euthyroid on replacement hormone, and history of 
postoperative hypoparathyroidism, with serum calcium 
controlled with vitamin D and calcium replacement.  

On a VA peripheral nerve examination in July 1993, history 
was recorded that, following her 1983 surgery, she had 
weakness of the left side of her face with drooling out of 
the left corner of her mouth, left shoulder weakness, and 
difficulty moving her neck from side to side.  These problems 
reportedly had improved but had not normalized.  Her face had 
come back almost to normal and she had more control over the 
movement of her tongue.  Her shoulder and neck were still 
somewhat stiff.  An orthopedic evaluation showed that forward 
flexion of the neck was to 30 degrees.  Backward extension 
was to 10 degrees.  Left lateral flexion was to 10 degrees.  
Right lateral flexion was to 20 degrees.  Rotation in either 
direction was to 30 degrees.  On the neurologic evaluation, 
there was some minimal weakness of the left nasolabial fold 
on the left.  Her tongue tended to deviate somewhat to the 
right when protruded but the feeling was normal.  She said 
that she no longer had facial numbness.  She could not move 
her head to the left against the force of the examiner's 
hand.  The diagnoses were status post left thyroid cancer 
with radical neck dissection, some limitation of motion of 
the neck secondary to scar tissue and weakness of the left 
spinal accessory nerve, and partial weakness of the spinal 
accessory nerve, left hypoglossal nerve and left facial 
nerve.

VA outpatient treatment records show, in December 1993, the 
veteran's tongue was in the midline.  The palette was 
elevated.  Cranial nerve XI was shown to be intact.  There 
was no neck mass.  The surgical wounds were well healed.  The 
impression was no evidence of recurrent disease (NERD).  In 
January 1994, T4 replacement was shown to be stable.  

On a VA examination for hypothyroidism in November 1994, the 
veteran was described as feeling better and more energetic 
since July 1993.  She had been pregnant and delivered by 
Cesarean section in May 1994.  She had increased her calcium 
intake for breast feeding and Synthroid to meet the need of 
her pregnancy.  She noted paresthesias of her feet and legs 
if she did not take calcium on time.  She felt 85 percent 
normal and she was in bed about 9 hours a day.  She worked 
12-16 hours a week as a nurse assisting a plastic surgeon.  
She was reluctant to undergo I-131 treatment as she would 
need to be clinically hypothyroid for it, which would leave 
her tired and unable to work for many weeks prior to 
treatment, and she would also have marked limitation in her 
ability to care for her infant.  She also had great concern 
over the risk of infertility due to I-131 scanning.  The 
objective findings showed that she was 5 feet, 4.25 inches 
tall and weighed 121 pounds.  The surgical scar at the neck 
was well healed.  There was scar tissue versus a mass 
palpable in the area of prior surgery.  She reportedly had 
essentially full range of motion of the back.  She fatigued 
very easily.  She thought that levels of T3 or T4 were down.  
She was mentally normal.  She was taking continuous 
medication.  There was no myxedema.  Her disease was clearly 
not considered to be in remission due to possible left 
cervical neck mass.  The diagnoses were unchanged from the 
July 1993 hypothyroidism examination.  

On a VA peripheral nerve examination in November 1994, 
history was recorded of postsurgical involvement of cranial 
nerves VII, XI and XII on the left side.  The veteran stated 
that she had had a good recovery from the nerve problems but 
she still had occasional weakness of the left face with 
occasional twitching mostly associated with hypocalcemia.  
She stated that her left shoulder was a little bit weak but 
improved.  She did not notice any synkinesis.  She complained 
that her tongue was a little bit weak.  She felt a little 
abnormal talking with her voice a little deeper.  She 
complained of soreness on the right with swallowing.  On the 
mental status examination, she was alert and fully oriented.  
The cranial nerve examination showed that the pupils were 
equal and reactive with flat discs.  Extraocular movements 
were intact.  Visual fields were intact to confrontation.  
There was very minimal left facial weakness.  There was very 
mild synkinesis with eye blinking and movement of the mouth.  
There was no hemifacial spasm or facial twitching detected.  
The tongue seemed slightly weak on pushing out to the left 
without any significant deviation or atrophy.  The 
examination of the trapezius muscle was termed completely 
normal with no evidence of any cranial nerve weakness.  Motor 
examination showed normal bulk, tone, strength and reflexes.  
Toes were downgoing.  Sensory examination was intact to 
pinprick, light touch, vibration, and position.  Gait was 
normal, to include tandem and Romberg.  She was able to walk 
on her heels and toes and stand on either foot.  Coordination 
testing showed finger-finger-nose, rapid alternating 
movements and pronation were normal.  The diagnosis was a 
history of weakness of cranial nerves VII, XI, and XII 
following thyroid surgery in June 1993.  The examiner 
commented that the veteran was left with some minimal left 
facial weakness that was barely noticeable, as well as very 
minimal synkinesis of the face and mild tongue weakness.  The 
examiner felt that cranial nerve XI was functioning as close 
to normal as could be detected on clinical examination.  

VA laboratory testing completed later in November 1994 showed 
thyroid-stimulating hormone (TSH) level at 6.3 with a 
reference range of 0.3 to 5, free levothyroxine (T4) level at 
1.2 with a reference range of .9 to 2.1, and calcium-bone 
marrow cells level at 9.4 with a reference range of 8.4 to 
10.2.  

Private medical records of 1995, including a statement from 
Patricia Wu, M.D., showed that the veteran was hospitalized 
in April 1995 for I-131 thyroid ablation.  MRI scans in 
February and May 1995 showed no tumor recurrence.  

On a VA spinal examination in June 1997, the veteran 
reportedly felt symptomatically and functionally that thyroid 
surgeries had reduced the range of motion of her neck to 30 
percent of what it was.  She also stated that pain and 
swelling of the neck following surgery in June 1993 were back 
to base level (as the neck was prior to that particular 
surgical procedure).  She complained of jaw pain with 
clicking on opening since 1995.  She indicated that these 
symptoms did not bother her functionally at work or at home 
but she did have these limitations and they did bother her 
minimally.  The physical examination revealed forward flexion 
of the neck to 30 degrees.  Backward extension was to 20 
degrees.  Right and left lateral flexion were to 30 degrees, 
respectively.  She had obvious scars around her neck.  There 
was no decreased range of motion against resistance or with 
repetitive motion.  There was no incoordination of motion.  
X-ray examination of the cervical spine showed straightening 
of the cervical spine, minimal leaning of the cervical spine 
to the right, a questionable calcific density overlying the 
disc space, C7-T1, and no other cervical spine abnormality.  
There was no cervical rib, degenerative disc disease or 
encroachment upon neural foramina.  The diagnoses were 
cervical carcinoma with X-ray examination consistent with the 
diagnosis, mild, surgery for this several times, and minimal 
limitation of motion of the neck secondary to scarring.  

On a VA skin examination in July 1997, the veteran complained 
of dry skin for the previous 10 to 12 years.  She stated 
that, as a nurse, she developed cracking of the skin of her 
hands due to dryness.  She also had had facial lesions for 
the previous 5 to 10 years.  She had had cryosurgery on her 
face.  She also occasionally developed acneiform lesions 
during her menstrual period.  The objective findings included 
2 hypopigmented linear scars on the anterior neck secondary 
to multiple surgeries measuring 15 and 9 centimeters.  There 
was no noticeable scaling of the skin of the face, trunk, 
hands or extremities.  There were multiple erythematous 
follicular papules on the proximal thighs and intercrural 
folds.  There were several erythematous macules, 
telangiectases, and brown macules on the face.  The remainder 
of the skin examination was unremarkable.  The diagnoses were 
actinic keratoses, facial telangiectases, folliculitis and 
surgical scars.  

On a VA endocrinology examination in August 1997, history was 
recorded that MRI's of the head and neck in February and 
August 1995 and May 1996 revealed NERD.  A neck MRI with 
contrast in March 1997 showed NERD, and no changes since the 
last MRI.  When the veteran had an endocrinology visit at the 
end of July 1997, she stated that she felt fine even though 
she was sometimes tired from taking care of her two young 
children.  On T4 therapy, she had no symptoms of 
hyperthyroidism, such as palpitations, heat intolerance, 
tremor, weight loss or diarrhea and no symptoms of 
hypothyroidism except that she did complain of dry skin.  On 
the physical examination, the skin was described as somewhat 
but not remarkably dry.  Heart rate was 74.  There was no 
tremor.  The thyroid gland was not palpated.  No 
lymphadenopathies were palpated.  A fullness was palpated 
under the right subangulomaxillar angle representing a 
salivary gland.  It was summarized that the veteran did not 
have cervical spine carcinoma but a papillary thyroid 
carcinoma with at least two episodes of recurrence.  From the 
physical examination, thyroglobulin level and MRI of March 
1997, there was no evidence of residual or recurrent disease.  
She was not undergoing therapy for active thyroid carcinoma.  
Her mentation was normal.  There were no physical signs of 
hypothyroidism.  For tumor surveillance, she had to have 
regular I 131 scans that necessitated cessation of T4 
replacement therapy and rendered her hypothyroid (TSH levels 
at less than 25).  During such a surveillance procedure, she 
would experience symptoms of hypothyroidism.  

On a VA examination for mental disorders in August 1997, the 
veteran indicated that she did not know why she was receiving 
a psychiatric evaluation.  She acknowledged episodes of 
hypothyroidism with symptoms consistent with the physical and 
mental complications of this disorder.  She stated that 
ordinarily her thyroid condition was well controlled, but 
periodically, every few years, she received radiation 
treatment and had to be taken off her thyroid medications.  
She would be off her medications for several weeks and then 
have a recovery period of three to four months before her 
thyroid was normal.  When her thyroid recovered, the mental 
and physical symptomatology of hypothyroidism went into 
remission.  Her last episode of these symptoms had been in 
the summer of 1995 and she had not been able to work.  The 
symptoms reportedly were facial edema, hair coarsening, skin 
dryness, coarseness and thickness, mental slowness or 
sluggishness with lethargy, poor memory, and poor 
concentration, excessive sleep, weight gain, irritability, 
and relating to people untypically.  Over the previous year, 
she reportedly had lost about 1/3 of her work time due to 
thyroid-related symptoms.  She was not working but caring for 
her two children, one 3 years and the other 7-months old.  On 
the mental status evaluation, she was punctual, small in 
stature and casually dressed for the season.  Energy appeared 
to be good.  Mood was stable.  Thoughts were well organized.  
There was no evidence of intellectual defect or psychotic 
content or process.  There was no apparent stigmata of 
underactive thyroid, i.e., her skin, hair and eyes looked 
normal.  She reportedly was neither overactive nor 
underactive.  Spelling and recall were correct.  Abstract 
proverb interpretations were appropriate.  Her naming of 
three states was correct.  Recall testing of a street address 
was correct.  Computations were correct and without 
difficulty.  

The diagnosis was amnesic disorder secondary to 
hypothyroidism, in remission.  The global assessment of 
functioning (GAF) was expressed in terms of there being no 
mental limitation to function.  The examiner expressed that 
the veteran presented with a history of the physical and 
mental stigmata of hypothyroidism.  When her thyroid was 
underfunctioning, she presented with classical symptoms known 
as "myxedema madness," i.e., personality change and 
cognitive deficits associated with an underactive thyroid 
gland.  With thyroid function restored, the symptoms 
remitted.  She had no mental symptoms or mental limitations 
to function.  She reportedly had last had an episode of 
hypothyroidism in 1995.  The examiner stated that, if she 
should require further radiation treatments, during which her 
thyroid medication was underadjusted, it was quite possible 
that she would have a recurrence of the mental symptoms 
associated with hypothyroidism.  

VA outpatient treatment records show the veteran's complaint 
of intermittent hoarseness usually preceding an upper 
respiratory infection in August 1997, and her feeling that 
her voice quality possibly had become deeper.  No adenopathy 
was detected.  The floor of the mouth was soft without 
masses.  The vocal cords were mildly erythematous with no 
nodules or lesions.  TSH was essentially undetectable, likely 
due to excess replacement.  It was known that she was 
sensitive to dosage changes.  Globulin was also undetectable.  
In September 1997, she continued to feel "ok" with no 
symptoms of hypothyroidism.  She complained of constipation.  
There was a subangulomaxillar mass that was a maxillary 
salivary gland on MRI.  The impression was recurrent thyroid 
cancer on hormone supplementation and NERD.  In February 
1998, she complained that her voice was subjectively deeper 
and became hoarse more frequently since surgery in 1983, but 
it had not changed significantly since then.  The left neck 
scar was slightly tender.  The right subangulomaxillar 
fullness was termed minimal and had decreased since the last 
examination.  The assessment was NERD, doing well.  

VA outpatient treatment records dated in April 1998 show that 
the veteran was doing well with no symptoms of 
hypothyroidism.  She complained of asthenia, but her weight 
was stable.  The thyroid gland was not palpable.  There were 
no masses or lymphadenopathy.  Recurrent papillary thyroid 
cancer on hormone suppression therapy with NERD was assessed.  
In August 1998, it was noted that there had been NERD since 
1993.  She reportedly had gained weight and tended to be 
constipated.  Her periods were somewhat irregular and heavier 
at times.  She also had noticed some tingling around the 
mouth and tingling in her limbs, occasionally after sitting 
for a while.  The thyroid gland was not palpable and there 
was no tremor of outstretched hands.  No lymphadenopathy was 
present.  No edema was present.  The next day, physical 
examination revealed that the neck was non-tender with full 
range of motion but without masses.  The midline was firm, 
probably secondary to fibrosis.  There was questionable 
fullness of the right submandibular region.  The voice was 
soft but strong.  Oral examination revealed minor salivary 
glands with bumpy oral mucosa that also was pink and smooth 
without ulcers or lesions.  The assessment was that she was 
doing well with NERD.  In November 1998, she continued to do 
well.  There was no jitteriness.  There was weight loss by 
intention.  No tachycardia or palpitations and no obvious 
heat or cold intolerance was indicated.  She had one or two 
bowel movements a day that were not loose.  The examination 
showed right neck fullness from submandibular salivary glands 
and also scar tissue that was soft with a grainy consistency 
about 1 centimeter at the right lower anterior cervical area.  
There was no lymphadenopathy.  There was questionable scar 
tissue on examination versus nodes, which had been stable on 
MRI.  

VA outpatient treatment records show, in February 1999, that 
the veteran complained of left neck pain that had been 
present over one to two weeks questionably with strain.  
There was no lymphadenopathy.  Low anterior grainy tissue was 
shown.  It was noted that a bone scan in January 1999 had 
been within normal limits.  There was NERD.  The next day it 
was recorded that she had occasional hoarseness with a deeper 
voice in the morning, but no shortness of breath.  She 
reportedly experienced occasional perioral numbness and 
finger/toe tip paresthesias pre-menstrually.  There had been 
no changes in sleep and appetite recently.  She indicated 
occasional left posterior neck pain that lasted a few days a 
week and resolved by itself.  The incisions of the neck were 
described as well healed without dominant masses.  The 
impression was NERD, stable, with no neck masses.  

A VA physician reported in June 1999 that the veteran needed 
to be maintained on thyroid hormone replacement because of 
her thyroidectomy.  She needed to be maintained on vitamin D 
and calcium supplements for hypoparathyroidism.  Her thyroid 
function tests had to be monitored periodically to keep her 
TSH on the low end of normal.  Her bone status needed to be 
monitored because of the risk of osteoporosis with T4 
suppression.  It was advised that she be followed by the VA 
Endocrinology/Metabolism clinic every 6 months.  Thyroid 
function tests needed to be checked every 6 months.  
Thyroglobulin (a tumor marker) was needed annually.  She 
needed the bone scans for osteoporosis every 2-3 years.  She 
needed periodic iodine scans for surveillance every 3 to 5 
years, if she was clinically stable.  With evidence of 
recurrence, more frequent follow-up and testing would be 
needed.  

VA outpatient treatment records show, in July 1999, that the 
veteran continued to show NERD.  In August 1999, there were 
no new symptoms.  She reportedly had a persistently raspy 
voice with a deeper pitch in the morning.  She denied 
shortness of breath, dysphagia, odynophagia, weight loss or 
gain, or hypo- or hyperthyroidism.  She complained of 
numbness and paresthesias of the periorbital areas, fingers 
and toes every morning which resolved one hour after taking 
calcium supplements.  No medication change was made after a 
recent endocrinology check up on pertinent laboratory values.  
She was scheduled for a extensive calcium testing after she 
stopped breast feeding.  On physical examination, the 
pertinent systems were normal with well healed neck 
incisions, no masses and no adenopathy.  It was assessed that 
she was doing well with NERD.  She was to return in 6 months 
to the voice clinic.  No change in her hormone replacement 
therapy was indicated.  Her TSH range (0.01-0.10) was termed 
ideal.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994), 38 C.F.R. § 4.14.  

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20

The United States Court of Appeals for Veterans Claims(Court) 
has indicated that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  In Rhodan v. West, 12 Vet. App. 
55 (1998), the Court noted that, where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of 
the Act or administrative issue."  See 38 U.S.C.A. § 5110(g).  
As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  

Prior to June 6, 1996, cancer of the thyroid was rated under 
38 C.F.R. § 4.119, Diagnostic Code 7914, new growths, 
malignant, of any part of the endocrine system.  Under the 
former provisions of Diagnostic Code 7914, a 100 percent 
disability evaluation was warranted for any new malignant 
growths in any specified part of the endocrine system.  That 
rating was continued for one year following the cessation of 
surgical, X- ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  At that point, if there was no local 
recurrence or metastases, the rating was made on the residual 
disability.  

Hypothyroidism is rated in accordance with 38 C.F.R. § 4.119, 
Diagnostic Code 7903.  Under the former provisions of 
Diagnostic Code 7903, a 10 percent rating was warranted for 
moderate hypothyroidism with fatigability.  A minimum rating 
of 10 percent was assigned when continuous medication was 
required for the control of hypothyroidism.  A 30 percent 
rating was warranted for moderately severe hypothyroidism, 
manifested by a sluggish mentality and other indications of 
myxedema, as well as decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  A 60 percent 
rating was warranted for severe hypothyroidism with the 
symptoms somewhat less marked than those required for 
"pronounced" impairment, and with decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 100 percent rating was warranted for pronounced 
hypothyroidism with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays), a sluggish mentality, sleepiness, and a 
slow return of reflexes.  

Subsequent to June 5, 1996, the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Codes 7903 and 7914 were revised.  Under 
the current provisions of Diagnostic Code 7914, malignant 
neoplasm of any specified part of the endocrine system, a 100 
percent disability rating is warranted for a malignant 
neoplasm of any specified part of the endocrine system.  The 
100 percent rating shall continue beyond the cessation of any 
surgical, X- ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914.  

Under the current provisions of Diagnostic Code 7903, 
hypothyroidism, a 10 percent disability rating is warranted 
for hypothyroidism with fatigability or with continuous 
mediation required for control.  A 30 percent evaluation is 
warranted for hypothyroidism with fatigability, constipation, 
and mental sluggishness.  A 60 percent disability is 
warranted for hypothyroidism with muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted for hypothyroidism with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903.  

Disability for neurological conditions is to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  38 C.F.R. § 4.120.  

The general rating provisions for diseases of the peripheral 
nerves provides that, when involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. 
§ 4.124a, Code 8045.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

Moderate incomplete paralysis of the fifth cranial 
(trigeminal) nerve is evaluated as 10 percent disabling.  
Severe incomplete paralysis is evaluated as 30 percent 
disabling.  This rating is dependent on the relative degree 
of sensory manifestation or motor loss.  Diagnostic Code 
8205.  

Diagnostic Code 8207 for impairment of the seventh (facial) 
cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  
Under that code, the evaluation for seventh (facial) cranial 
nerve paralysis is dependent upon the relative degree of loss 
of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis, 
while a 20 percent evaluation requires severe incomplete 
paralysis.  A 30 percent rating requires complete paralysis.  

The rating schedule provides for rating disability resulting 
from injury of the spinal accessory nerve, with the 
percentage rating dependent upon the loss of motor function 
in the sternocleidomastoid (SCM) and trapezius muscles.  38 
C.F.R. § 4.124a, Diagnostic Code 8211.  

The rating schedule provides for rating loss of motor 
function of the trapezius muscle resulting from paralysis of 
the 11th (spinal accessory, external branch) nerve.  
Diagnostic Code 8211.  As the rating schedule shows, the 
affected muscle, the trapezius, is used to raise the arm 
above the shoulder level.  Diagnostic Code 5301.  

Moderate incomplete paralysis of the 11th cranial nerve is 
rated 10 percent disabling, severe incomplete paralysis is 
rated 20 percent disabling and complete paralysis is rated 30 
percent disabling.  Where the spinal accessory nerve is 
absent, resulting disability is reasonably rated as for 
complete paralysis, for which the schedule provides a 30 
percent rating.  Diagnostic Code 8211.  

The evaluation for twelfth (hypoglossal) cranial nerve 
paralysis is dependent upon loss of motor function of the 
tongue.  38 C.F.R. Part 4, Diagnostic Code 8212.  A 10 
percent evaluation is warranted for moderate incomplete 
paralysis; a 30 percent evaluation is warranted for severe 
incomplete paralysis and a 50 percent evaluation is warranted 
for complete paralysis.  Id.

Under Diagnostic Code 7800, a noncompensable evaluation is 
warranted for disfiguring scars of the head, face or neck.  
38 C.F.R. Part 4, Diagnostic Code 7800.  A 10 percent 
evaluation is assigned for moderate, disfiguring scars of the 
head, face or neck.  Id.  A 30 percent evaluation is 
warranted for severe disfiguring scars, especially if they 
produce a marked and unsightly deformity of the eyelids, lips 
or auricles.  Id.  A 50 percent evaluation is warranted when 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant disfigurement 
bilaterally.  Additionally, a 10 percent disability 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration or which limit 
the function of the body part which they affect.  38 C.F.R. 
Part 4, Diagnostic Codes 7804, 7805.  

A 10 percent rating is warranted when there is slight 
limitation of cervical spine motion, a 20 percent rating is 
warranted for moderate limitation of motion, and a 30 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a Diagnostic Code 5290.  

Prior to October 1996, chronic laryngitis that was moderate 
with catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness was rated as 10 percent disabling.  A 30 
percent rating was for severe, chronic laryngitis with marked 
pathological changes such as inflammation of cords or mucous 
membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97, 
Diagnostic Code 6516.  

As amended, chronic laryngitis manifested by hoarseness with 
inflammation of cords or mucous membrane is rated as 10 
percent disabling.  A 30 percent rating is assigned for 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1).  

Analysis

The appellant's assertions constitute a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), requiring the VA 
to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Claims that service- 
connected disorders have become more severe are well grounded 
where the claimant asserts that higher ratings are justified 
due to increases in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle, Id.  The Board is satisfied 
that all relevant facts have been properly developed to 
comply with the duty to assist and that the evidentiary 
record is sufficient in scope and in depth for a fair, 
impartial, and fully informed appellate decision.

Under the provisions of Code 7914, 38 C.F.R. § 4.14 and the 
holding in the Esteban case, all the separately disabling 
residuals of the surgery for thyroid cancer should be 
evaluated in order to properly arrive at the overall rating 
for the entire disability picture now in evidence.  This 
would include the surgical scars, any postsurgical nerve 
damage, limitation of motion of the neck, and any finding 
such as hoarseness from the surgical procedure.  The scars 
themselves have been described as hypopigmented and well 
healed.  There was a complaint of tenderness on one isolated 
occasion, but not recently.  These scars have never been 
described as disfiguring.  They are not shown to be painful 
and tender on objective demonstration.  No appreciable 
decreased function has been associated with the scars.  Her 
other skin conditions of actinic keratoses, facial 
teleangiectases and folliculitis are not shown by medical 
evidence to be part of the service connected disability 
picture.  Therefore, as far as the surgical scars are 
concerned, a compensable rating is not in order.  

The veteran's disability picture characterized by residuals 
of surgical treatment for the underlying disease process of 
papillary carcinoma of the thyroid gland is rated by analogy 
to hypothyroidism with fatigability, constipation, and mental 
sluggishness.  In order to qualify for the next higher rating 
of 60 percent, under the current criteria, there must be 
disability that is equivalent or approximate to 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain; under the old criteria, there must be severe 
hypothyroidism with sluggish mentality or myxedema.  The 
clinical evidence shows that although she has had periods of 
weight gain, such as weight to 166 pounds in March 1994 and 
158 pounds in December 1996, she has also had periods of 
weight loss, such as weight of 128 pounds in October 1994 and 
120 pounds in July 1997.  Thus, a consistent pattern of 
weight gain has not been shown.  It is also not shown that 
she experiences any significant muscular weakness.  Mental 
status examination has not shown mental disturbance or 
sluggishness.  Few of the symptoms of hypothyroidism have 
been experienced since her last treatment regimen whereby her 
hormone replacement therapy was discontinued in order to 
conduct I-131 testing to rule out recurrent cancer.  While 
the symptoms during this therapeutic process are no doubt 
significantly incapacitating, they cannot be said to typify 
her disability picture for continuous rating purposes.  More 
important, the only time she suffers from significant 
symptoms of hypothyroidism are shown to be in the I-131 
testing situation.  Medical records in 1990 showed that 
symptoms of fatigue and inanition she experienced after a 
January 1990 scan resolved with an increase in her 
medication; she became euthyroid.  Residuals of papillary 
cancer of the thyroid gland have not been shown to include 
uncontrolled hypothyroidism.  At that time, she had had only 
two scans in the last two years, and currently it is noted 
that in the absence of recurrent disease, the hypothyroid 
symptomatology will only recur every 3 to 5 years, when I-131 
testing is conducted.  The last time I-131 testing was 
conducted is shown to have been in 1995, and there has been 
NERD since 1993.  The average industrial impairment from 
hypothyroidism, which the disability evaluation is meant to 
cover, would not be appreciably increased by the infrequent 
exacerbations induced by I-131 surveillance to check for the 
recurrence of thyroid cancer, at least not to a level 
consistent with more than the 30 percent rating currently in 
effect.  

Since the last recurrence of thyroid cancer in July 1993, 
left shoulder and neck stiffness were described on a later VA 
examination in July of that year.  She also showed left sided 
facial weakness and tongue abnormalities.  Shortly after the 
surgery in 1993, she was shown to have largely recovered.  
Cranial nerve XI was shown to be intact in December 1993.  
However, during this period, her disability was rated at 100 
percent.  In November 1994, she complained of  weakness of 
the left face, left shoulder, and tongue and of a deepening 
of her voice.  The objective examination confirmed full range 
of motion of the back, easy fatigue, no myxedema and no 
mental abnormality.  There was a possible left cervical spine 
mass that also may have been from scar tissue.  The 
neurological examiner found only minimal, barely noticeable 
left facial weakness, very minimal synkinesis and mild tongue 
weakness.  

As shown by the most recent examinations and clinical follow-
up, thyroid cancer has not recurred since 1993 and 
hypothyroidism is under control, with no attendant 
symptomatology.  VA outpatient treatment monitoring and 
treatment records from 1997 to 1999 show NERD but 
symptomatology including slight deepening or hoarseness of 
voice, some weight fluctuation, full range of motion of the 
neck without masses, no lymphadenopathy, and morning numbness 
and paresthesias that resolve with taking calcium 
supplements.  Her voice has been described as raspy and 
deeper in pitch in the morning.  There has been no adenopathy 
or vocal cord involvement associated with her voice change.  
Her voice has not been clinically described in terms of 
hoarseness.  

The cranial nerve damage that is shown to have resulted from 
the bouts of surgical treatment for thyroid cancer have not 
resulted in compensable disability.  There is no significant 
paralysis shown of any of the affected nerves.  Neuritis or 
neuralgia is not shown to be present.  With the exception of 
the period from March 1993 to September 1994 when a 100 
percent disability rating was in effect, the manifestations 
of cranial nerve damage have consistently been shown to 
include not more than minimal, barely noticeable, left facial 
weakness, minimal synkinesis of the face and mild tongue 
weakness.  To qualify for a compensable (10 percent) rating 
based on damage to the fifth cranial nerve, there must be 
moderate incomplete paralysis, in other words, some numbness, 
affecting the face, shoulder, neck or upper arm areas.  Code 
8205.  Such numbness is not shown to be present on any 
persistent basis.  

To qualify for a compensable (10 percent) rating for damage 
to the seventh (facial) cranial nerve, there must be moderate 
incomplete paralysis which reflects loss of innervation of 
the facial muscles.  There is no such loss manifested.  The 
examination has shown but minimal left facial weakness 
clinically described as barely noticeable, and minimal 
synkinesis of the face.  Even though this establishes 
clinically detectable facial weakness, it does not 
approximate or equate with at least moderate, incomplete 
paralysis.  Seventh facial nerve weakness has throughout the 
relevant rating period consistently been no more than mild.

To qualify for a compensable (10 percent) rating for damage 
to the eleventh (spinal accessory) cranial nerve (external 
branch), there must be moderate incomplete paralysis 
reflected by loss of motor function of the sternomastoid and 
trapezius muscles.  The trapezius muscle is explicitly shown 
to be normal.  No complaint, finding or diagnosis has 
indicated sternomastoid muscle deficit.  This cranial nerve 
has been clinically described as functioning as close to 
normal as is detectable on neurologic examination.  Hence, 
this nerve is not shown to be damaged to a compensable level.  

To qualify for a compensable (10 percent) rating for damage 
to the twelfth (hypoglossal) cranial nerve, there must be 
moderate incomplete paralysis with respect to loss of motor 
function of the tongue.  Mild tongue weakness was identified 
in 1994 that was also described as slight weakness with 
pushing out to the left without deviation or atrophy.  No 
tongue abnormality was subsequently detected on multiple 
examinations regarding the residuals of thyroid cancer.  In 
view of this evidence, the Board finds that the overall 
demonstrated tongue weakness is not sufficient to qualify for 
the lowest compensable rating that requires at least moderate 
incomplete paralysis.  

The veteran's reported voice lowering, especially in the 
morning, may be rated as analogous to chronic laryngitis with 
hoarseness.  While the vocal cords were mildly erythematous 
in August 1997, there have never been any nodes or lesions 
thereof.  Subsequent examinations that indicated voice 
symptomatology showed no vocal cord abnormality in terms of 
inflammation, nodes or lesions.  Apparently, her voice 
modulated as the day wore one, with complaints that it was 
deeper in the morning.  The minimum requirement for a 10 
percent rating by analogy under Code 6516 is hoarseness with 
inflammation of the cords or mucous membranes.  The 
demonstrated involvement of the veteran's voice does not 
involve inflammation of the cords or mucous membranes.  
Hence, the requirement for a compensable rating based on 
voice involvement is not met.  

The criteria for a compensable rating for damage to the tenth 
(pneumogastric, vagus) cranial nerve that depends on the 
extent of sensory and motor loss to the organ of voice has 
been considered, but no neural damage to the vocal cords is 
demonstrated that would meet the criteria of moderate 
incomplete paralysis required for the higher (compensable) 
rating sought.  See Diagnostic Code 8210.  

Also, with consideration of neuritis or neuralgia of any of 
the affected cranial nerves, there is no clinical evidence of 
compensability based on loss of reflexes, muscle atrophy, 
sensory disturbance, constant pain (neuritis) or dull or 
intermittent pain alone (neuralgia) which would qualify for a 
higher, compensable, rating for any of the affected nerves.  

There has been a question of limitation of motion of the neck 
(cervical spine) as a residual of the veteran's cancer 
surgery, and this has been temporarily shown in the past, 
although to no more than a minimal degree.  Nevertheless, 
full range of motion without any abnormality of the cervical 
spine was shown consistently and most recently, in August 
1998, and the subsequently dated clinical records do not show 
any decreased neck function.  Complaints of pain with left 
neck strain resolved by themselves over about a day's time in 
February 1999.  Most recently, in August 1999, no pain or 
limitation of motion of the neck was reported, but there were 
well healed incisions without masses or adenopathy described 
on the neck examination.  In the absence of limitation of 
motion currently, there is no basis for a compensable rating 
under Diagnostic Code 5290.  

In consideration of the complete evidence of record, to 
include the veteran's pertinent complaints, with the 
exception of the period of March 1993 through August 1994, 
there are insufficient manifestations of postoperative 
residuals of thyroid cancer that equate with or approximate 
the criteria for a rating higher than the 30 percent rating 
in effect, whether considering the rating under the old or 
new criteria for hypothyroidism under Code 7903.  

In ending, the Board finds that the demonstrated 
postoperative residuals of thyroid cancer are not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's residuals 
of thyroid cancer have not necessitated frequent periods of 
hospitalization and there is no objective evidence of 
resultant marked interference with her employment.  The Board 
finds no error in the RO's failure to refer consideration of 
an extraschedular evaluation to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  


ORDER

An increased rating for postoperative residuals of metastatic 
papillary carcinoma of the thyroid gland is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals







